Case 0:20-cv-61251-WPD Document 19 Entered on FLSD Docket 08/31/2020 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                          Case No.: 0:20-CV-61251-WPD

  SASHA M. RAGOOBAR,

         Plaintiff,

  v.

  COMCAST CABLE COMMUNICATIONS,
  LLC and CREDIT MANAGEMENT, LP,

        Defendants.
  _______________________________________/

       NOTICE OF PENDING SETTLEMENT AS TO DEFENDANT COMCAST CABLE
                           COMMUNICATIONS, LLC

         Plaintiff Sasha M. Ragoobar, by and through undersigned counsel, hereby submits this

  Notice of Pending Settlement and states Plaintiff and Defendant Comcast Cable Communications,

  LLC have reached a settlement with regard to this case and are presently drafting, finalizing, and

  executing the formal settlement documents. Upon full execution of the same, the parties will file

  the appropriate dismissal documents with the Court.

         Dated: August 31, 2020
                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                    .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                Fax:         855-529-9540
                                                                COUNSEL FOR PLAINTIFF
                                                                                                                  PAGE | 1 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61251-WPD Document 19 Entered on FLSD Docket 08/31/2020 Page 2 of 2



                                        CERTIFICATE OF SERVICE

         The undersigned certifies that on August 31, 2020, the forgoing was electronically via the

  Court’s CM/ECF system on all counsel of record.

                                                                /s/ Jibrael S. Hindi                                    .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259




                                                                                                                 PAGE | 2 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
